Citation Nr: 0917601	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  02-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome or a disability manifested by chronic fatigue.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION


The Veteran had active service from November 1988 to November 
1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In February 2002, the Veteran and his uncle testified at a 
hearing before a Decision Review Officer of the RO.  In June 
2003, the Veteran was afforded a hearing at the RO before a 
Veterans Law Judge (VLJ).  Transcripts of both hearings have 
been associated with the claims folders.

When these issues were before the Board in December 2003, 
they were remanded for further development.  The case has 
since been returned to the Board for further appellate 
action.

The record reflects that the Veteran was provided Statements 
of the Case on other issues, but does not show that he has 
submitted a substantive appeal with respect to those issues.  
In addition, the only issues certified for Board 
consideration are those identified on the title page of this 
decision. 

The Veteran was apprised in a March 2009 letter that the VLJ 
who presided at the June 2003 hearing is no longer with the 
Board.  He was also informed of his options for another Board 
hearing.  He also was informed that if he did not respond 
within 30 days of the date of the letter, it would be assumed 
that he did not desire another Board hearing.  The Veteran 
did not respond to this letter.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND that follows the order 
section of this decision.

FINDING OF FACT

At no point during the pendency of this claim has the Veteran 
had either chronic fatigue syndrome or objective indications 
of chronic fatigue that cannot be attributed to any known 
clinical diagnosis.


CONCLUSION OF LAW

Neither chronic fatigue syndrome nor disability manifested by 
chronic fatigue was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for chronic 
fatigue.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in February 2004.  Although this letter was sent after 
the initial adjudication of the claim and the Veteran has not 
been provided notice with respect to the disability-rating or 
effective-date element of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice, the originating agency 
readjudicated the claim based upon all evidence of record.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for chronic fatigue or 
chronic fatigue syndrome.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA and private medical records have been obtained.  
Also, the Veteran was scheduled for a VA examination in 
response to this claim in February 2007, but failed to report 
for the examination without explanation.  He has not 
requested that the examination be rescheduled.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  An undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms:  chronic fatigue 
syndrome; fibromyalgia; irritable bowel syndrome; or any 
other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317 (a)(2).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: Fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds a preponderance of the evidence to be against 
the Veteran's claim of entitlement to service connection for 
chronic fatigue syndrome or disability manifested by chronic 
fatigue.

First, the record does not reflect that the Veteran has had 
chronic fatigue syndrome either in service or at any point 
during the pendency of his claim.  Service treatment records 
are negative for evidence of this claimed disability.  On a 
September 1992 separation examination, neither chronic 
fatigue syndrome nor any symptoms of fatigue were noted.  In 
his September 1992 Report of Medical History, the Veteran 
reported no history or current symptomatology involving 
chronic fatigue.  Likewise, the post-service medical evidence 
of record does not show that the Veteran has been found to 
have chronic fatigue syndrome or a disorder manifested by 
chronic fatigue.

Second, the record does not reflect any other objective 
indications of a qualifying chronic disability under 38 
C.F.R. § 3.317 (a)(1).  The Board acknowledges that although 
the record does not reflect competent evidence of chronic 
fatigue syndrome, "fatigue" is a sign or symptom which may 
be a manifestation of undiagnosed illness or medically 
unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 
(b).  Moreover, the Board acknowledges that "fatigue" may 
be a non-medical indicator that is capable of independent 
verification.

During his February 2002 RO hearing, the Veteran and his 
uncle testified that after his period of service, the Veteran 
had problems with fatigue and could not get out of bed 
sometimes, in part due to the fact that could not sleep at 
night.

However, while the statements of the Veteran and his uncle 
are evidence that the Veteran has experienced symptoms of 
fatigue, the record does not reflect fatigue as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.  The extensive post-service treatment 
records indicate no treatment, diagnoses, or complaints 
related to chronic fatigue from an undiagnosed illness or of 
an unknown etiology.  The record does not contain objective 
evidence of a condition manifested by fatigue, which is not 
attributed by the medical evidence to a known clinical 
diagnosis.  

As noted above, the Veteran was afforded the opportunity to 
undergo a VA examination to establish the presence of this 
claimed disability, but he failed to report for that 
examination.  Therefore, the Board must decide this claim on 
the basis of the evidence of record.  Since the preponderance 
of the evidence of record is against the claim, the claim 
must be denied.


ORDER

Service connection for chronic fatigue syndrome or disability 
manifested by chronic fatigue is denied.


REMAND

The issue of entitlement to service connection for bipolar 
disorder must be remanded for the following reasons.

In its December 2003 remand, the Board ordered the RO or 
Appeals Management Center (AMC) to afford the Veteran a VA 
psychiatric examination to determine if he has bipolar 
disorder and if so, whether the disorder is etiologically 
related to his active service.  Specifically, the examiner 
was requested to offer an opinion as to whether it is at 
least as likely as not that any currently manifested bipolar 
disorder existed during the Veteran's active service or is 
related to his active service.

The Veteran was afforded a VA psychiatric examination in July 
2006.  In addressing the relationship between bipolar 
disorder and the Veteran's active service, the VA examiner 
stated that the Veteran did not, "have any documented 
episodes while he was in the service," but that the Veteran 
met the criteria for bipolar disorder.  The examiner also 
stated, "[I]t would be difficult for me to state that this 
started while the [Veteran] was in the service."  The 
examiner did not provide an opinion as to whether it is at 
least as likely as not that any currently manifested bipolar 
disorder existed during the Veteran's active service or was 
related to his active service.

As the July 2006 VA examiner's opinion is ambiguous and is 
not responsive to the Board's remand directive, the opinion 
is inadequate and a new VA opinion is required.

Also, the Veteran has asserted that he manifested symptoms of 
bipolar disorder prior to the dates of medical treatment 
indicated in the post-service medical records.  In this 
regard, the Veteran's uncle testified during the Veteran's 
February 2002 RO hearing that he noticed that the Veteran 
began having psychological problems not long after he got 
back from the Persian Gulf.  Also, an April 2002 statement 
from the Veteran's ex-wife indicates that in the year after 
his period of service she noticed a change in his behavior 
and did not really think about it at the time, but that after 
being married and living with him for a few months she 
realized something was mentally wrong with him.  The 
Veteran's wife furthermore stated that during this time 
period, he secluded himself in his room, he would say that 
God told him things, he was abusive, and he could not keep a 
job.  Thus, the VA examiner's addendum report should include 
an opinion as to whether bipolar disorder manifested within a 
year of separation from military service.

Finally, the Board notes that the Veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of this claim.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The Veteran should be provided notice 
with respect to the disability-rating 
and effective-date elements of this 
claim.  In addition, he should be 
requested to submit or identify any 
outstanding medical records pertaining 
to post-service treatment or evaluation 
for his bipolar disorder.

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any pertinent outstanding 
records identified but not provided by 
the veteran.

3.	Thereafter, the claims folders should 
be provided to the VA examiner who 
conducted the July 2006 VA examination.  
The examiner should be requested to 
review the claims folders and provide 
an addendum in which he responds in the 
affirmative or the negative to the 
following question:  Is there a 50 
percent or better probability that the 
Veteran's bipolar disorder was present 
during his military service from 
November 1988 to November 1992, was 
manifested within a year of his 
separation from military service, or is 
etiologically related to his military 
service?  The examiner should set forth 
a complete rationale for all opinions 
expressed and conclusions reached.

If the July 2006 examiner is unavailable, 
the claims folders should be sent to 
another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the person providing the 
required information.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


